DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
A special definition is provided for “hook shape” which refers to “the shape of the linear protrusion 11 that mimics the shape of a hook” wherein a “hook” refers to “a metal or wooden instruments with a bent tip”.  See page 5 of the clean version of the substitute specification of the present application filed 07/28/2020.
A special definition is provided for “tips of the hooks aligned in the same direction” which refers to a state where the direction in which second portions 11b extend from bend positions 11c of the linear protrusions 11, for all of the plurality of linear protrusions 11, has a component facing the same side in the tire radial direction or a component facing the outer side the tire radial direction.  See page 5 of the clean version of the substitute specification of the present application filed 07/28/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 6-7, 10-14, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 12-16 recites: “the bend position is located in one range of ranges, opposite ends of which are defined by a position in a tire circumferential direction of an inner end in the tire radial direction of the first portion and a position in the tire circumferential direction of the tip, a length in the tire circumferential direction of the one range being shorter than a length in the tire circumferential direction of an other of the ranges”.  This limitation is new matter because the original specification fails to recite and/or reasonably convey locating the bend portion in a range or ranges.  The remaining claims are rejected as they are dependent claims of rejected claim 1.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recites: “the decorative element comprising a plurality of linear protrusions extending along a surface of the side portion and bending to form a hook shape”.  It is unclear if each linear protrusion of the plurality of linear protrusion forms a hook shape OR a plurality of linear protrusions (collectively) forms a hook shape. 
Claim 1, lines 4-6 recites: “the plurality of linear protrusions being disposed at intervals with a tip of the hooks aligned in a same direction”. “the hooks” lacks antecedent basis and it is unclear how a singular tip can be aligned in a same direction.
Claim 1, lines 12-16 recites: “the bend position is located in one range of ranges, opposite ends of which are defined by a position in a tire circumferential direction of an inner end in the tire radial direction of the first portion and a position in the tire circumferential direction of the tip, a length in the tire circumferential direction of the one range being shorter than a length in the tire circumferential direction of an other of the ranges”.  It is The specification fails to describe “a range” relating to a bend position of a linear protrusion.  It is unclear what “opposite ends of which” is referring to.  Is said phrase referring to a bend position or a range or a linear protrusion or something else? 
Regarding claims 4-5 and 8-9, each claim recites: “the decorative element comprising a plurality of linear protrusions extending along a surface of the side portion and bending to form a hook shape”.  It is unclear if each linear protrusion of the plurality of linear protrusion forms a hook shape OR a plurality of linear protrusions (collectively) forms a hook shape. 
Each claim recite “tips of the hooks aligned in a same direction” which is limited to the special definition identified earlier in this office action.  However, the special definition is indefinite and unclear.  The special definition states that the direction in which second portions 11b extend from bend positions 11c of the linear protrusions has a component facing the same side in the tire radial direction OR a component facing the outer side in the tire radial direction.  However, the second portions 11b of FIG. 2 extends in the circumferential direction and does not have a radial component
Further, within the same paragraph of the special definition, the specification characterizes FIG. 2 as an example and recites: “the extending direction of the second portions 11b has a component facing the right side in the tire circumferential direction”.   The special definition relates to a radial component whereas FIG. 2 is characterized as “a component facing the right side in the tire circumferential direction” which is inconsistent with each other.  And it is unclear how FIG. 2 can be interpreted as showing “the extending direction of the second portion 11b has a component facing the right side in the tire circumferential direction”; in other words, where/how does FIG. 2 illustrate a component facing a right side in the tire circumferential direction.  Clarification and/or explanation regarding this special definition is requested. 
The remaining claims are rejected as they are dependent claims of a rejected claim applied above.
Comments
No claims are indicated as allowable. 
The following references are of interest: 
DE 10 2013 108786 A1: regions identified with circles in the annotated figure below are similar to the protrusions of the present application. 

    PNG
    media_image1.png
    1015
    1813
    media_image1.png
    Greyscale

US 2015/0041037: see FIG. 4.
JP 2001-191745: see FIG. 3, FIG. 5, FIG. 6 etc.
JP 2012-188037: see FIG. 9.
JP 2018-052173: see FIG. 5
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/21/2021